1. The motion to dismiss the writ of error is without merit, and is overruled.
2. Where a case was dismissed in the superior court of Quitman County, the judge was without authority in a different county in the circuit to grant an order reinstating the case upon a mere written motion and ex parte showing by the plaintiff, no petition for reinstatement of the case having been filed in the superior court of Quitman County and no order having been issued therein providing for the hearing in the different county of the motion to reinstate and for notice to the respondent. Bankers Health  Life Insurance Co. v. James, 45 Ga. App. 346 (164 S.E. 684); Isaacs v. Swindell, 133 Ga. 506 (66 S.E. 162). See also Wright v. Cannon, 58 Ga. App. 268 (198 S.E. 301).
Judgment reversed. Stephens, P. J., and Felton, J.,concur.
                        DECIDED JANUARY 24, 1942.